Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from provisional application 62/355,842, filed 06/28/2016. However, the material of claims 4-9 is unsupported by the provisional application and therefore the effective filing date of those claims is that of the instant application, 06/28/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charging station ridge portions of claim 5 and socket portion ridge portions of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “400” has been used to designate both battery members and slot.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least one hair tool 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: missing period at the end of para. [0020].
Appropriate correction is required.
Claim Objections
Claims 1 and 3 objected to because of the following informalities:  the word "of" should be present between the words "each" and "said plurality" in both claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pedroarena (US 2015/0223582 A1).
	Regarding claim 1, Pedroarena teaches a hair tool assembly (Abstract, “a suite of cordless hairstyling devices”) comprising a charging body (Fig. 4, battery pack recharging station 28) including: a plurality of charging stations (Fig. 4, plurality of charging slots 26); wherein each [of] said plurality of charging stations includes a socket portion (Fig. 4, charging slot 26) adapted to transfer electrical energy between an external power supply and a hair tool (Para. [0017], “a power cord 32 for plugging the recharging station into an electrical outlet”); and a charging cord (Fig. 4, power cord 32); wherein said charging cord extends outwardly therefrom and is adapted to releasably and electrically connect between an external power source and each [of] said plurality of charging stations (Para. [0017], “Each of the plurality of charging slots 26 has a set of electrical contacts 34 that are operably connected to transmit power from an electrical outlet (not shown) through the power cord 32 and into a battery pack 10 when it is in a charging slot 26”).
	Pedroarena further teaches a hair tool assembly comprising a plurality of battery members (Fig. 5, rechargeable battery packs 10) wherein said plurality of battery 
	Pedroarena further teaches at least one hair tool (Fig. 1, blow dryer 40) including a handle portion (Fig. 1, handle 50) wherein said handle portion includes a socket portion extending into an interior volume thereof (Fig. 1, indentation 20) and wherein said socket portion is adapted to removably receive one of said plurality of battery members therein to thereby energize said hair tool (Para. [0015], “the interchangeable battery packs to power each of hair styling devices … rapid battery pack changes when the charge in a battery pack is expended” and Fig. 1 which shows the removable battery member, item 10, and receiving socket, item 20).
	Pedroarena further teaches a tool portion (Fig. 1, housing 42) wherein said tool portion is connected to said handle portion (Fig. 1 shows housing 42 connected to handle 50) and wherein said at least one hair tool is adapted to be used upon hair (Para. [0015], “a suite of cordless hair styling devices”).
	Regarding claim 2, Pedroarena teaches the hair tools assembly of claim 1, and further teaches wherein said at least one hair tool is chosen from a group of tool portions consisting of a blow-dryer, a curling iron, a flat-iron, a trimmer, and a clipper (Fig. 1, blow dryer 40).
Regarding claim 3, Pedroarena teaches the hair tool assembly of claim 1, and further teaches wherein each [of] said plurality of battery members includes a light emitting diode (Fig. 1, visible indicator 24; Para. [0016] “visible indicator 24 may be an LED”) thereon adapted to change between a green color indicating a sufficient electric charge and a red color indicating an insufficient electric charge (Para. [0016], “the visible indicator is a set of LED’s in green, … and red, corresponding to full charge … and replace (i.e. insufficient charge), respectively”).
	Regarding claim 7, Pedroarena teaches the hair tools assembly of claim 1, and further teaches wherein said plurality of battery members are chosen from a list of battery members consisting of nickel cadmium, nickel metal-hydride, lead acid, lithium ion, and lithium polymer (Para. [0016], “the one or more rechargeable batteries are preferably lithium ion batteries”).
	Regarding claim 8, Pedroarena teaches the hair tools assembly of claim 1, and further teaches wherein said charging body is formed from a material chosen from a list of materials consisting of plastic and ceramic (Para. [0025], “recharging station may be fabricated from plastic”).
	Regarding claim 9, Pedroarena teaches the hair tools assembly of claim 1, and further teaches wherein said handle portion of said at least one hair tool is formed from a material chosen from a list of materials consisting of plastic and ceramic (Para. [0025], “the hair styling devices…may be fabricated from plastic”).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pedroarena in view of White (US 2016/0020443 A1).
	Regarding claim 4, Pedroarena teaches the hair tools assembly of claim 1. Pedroarena does not explicitly teach wherein each of said plurality of battery members includes a slot along a length thereof adapted to guide said battery member into and out of its respective charging station and hair tool socket portion.
	White teaches a plurality of battery members (Para. [0008], “a plurality of the convertible battery packs”) including a slot along a length thereof adapted to guide said battery member into and out of its respective charging station (Fig. 68, pair of grooves 726 and paragraph [0811]).
	It would be obvious to a person having ordinary skill in the art at the time of filing of the claimed invention to combine the guiding rails and grooves of White with the hair tools assembly and battery members of Pedroarena. The addition of a guiding rail and groove system to the battery members of Pedroarena would advantageously secure the battery to the hair tools or battery charger to prevent interruption while in use or while charging. 
	Regarding claim 5, Pedroarena and White teach the hair tools assembly of claim 4. Pedroarena does not explicitly teach wherein each of said plurality of battery members includes a slot along a length thereof adapted to guide said battery member into and out of its respective charging station and hair tool socket portion.

	It would be obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the guiding rails and grooves of White with the hair tools assembly and battery charging stations of Pedroarena. The addition of a guiding rail and groove system to the battery charging stations of Pedroarena would advantageously secure the battery to the battery charger to prevent interruption while charging.
	Regarding claim 6, Pedroarena and White teach the hair tools assembly of claim 5.  Pedroarena does not explicitly teach wherein each of said hair tool socket portion includes a ridge portion along a length thereof adapted to fit within said slot of each of said plurality of battery members to thereby guide each of said battery members into and out of each of the hair tool socket portion.
White teaches wherein each tool portion includes a ridge portion along a length thereof adapted to fit within said slot of each of said plurality of battery members to thereby guide each said battery member into and out of each of hair tool socket portion (Fig. 16-17; fig. 34, power tool interface 416).
	It would be obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the guiding rails and grooves of White with the hair tools assembly of Pedroarena. The addition of a guiding rail and groove system to the hair .
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pedroarena in view of Daibes (US 2015/0157112 A1).
	Pedroarena teaches the hair tools assembly of claim 1 but does not explicitly teach wherein there are three charging stations and three battery members. 
	Daibes teaches a hair tools assembly wherein there are three charging stations (Fig. 2, recharging stations 16, see also column 10 lines 2-8) and three battery members (Fig. 1, handles 13A-13C and battery packs 13).
	It would be obvious to a person having ordinary skill in the art at the time of the claimed invention to add an additional charging station and battery member to the two charging stations and battery members of Pedroarena. Such a modification would advantageously allow the charging of an additional battery member, thereby enabling the user to use an additional hair tool without needing to remove and swap battery members. 
15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedroarena in view of Phoon (US 9,731,425 B2).
	Pedroarena teaches the hair tools assembly of claim 1 and further teaches wherein there are three hair tools including a blow-dryer, a curling iron, and a flat-iron (Abstract, “a cordless blow dryer, a cordless curling iron, a cordless flat iron). Pedroarena does not explicitly teach wherein there are two additional tools including a trimmer and a clipper.

	It would be obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the additional cordless trimmer and clipper hair tools with rechargeable batteries of Phoon with the three hair tools of Pedroarena in order to advantageously provide additional options for hair styling or removal, such as trimming or clipping hair. 
Conclusion 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L RUDE whose telephone number is (571)272-6333. The examiner can normally be reached M-F 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN LAWRENCE RUDE/Examiner, Art Unit 4131                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862